         Case 1:19-mj-00264-GMH Document 1-1 Filed 10/24/19 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :       Case No:
                                              :
               v.                             :       VIOLATIONS:
                                              :
TRICIA STEELE BOUTROS,                        :       18 U.S.C. § 1343
                                              :       (Wire Fraud)
                                              :
                                              :       18 U.S.C. § 1028A
               Defendant.                     :       (Aggravated Identity Theft)
                                              :
                                              :       FILED UNDER SEAL


                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Cassidy Clayton, being first duly sworn, hereby depose and state as follows:

                                  PURPOSE OF AFFIDAVIT

       1.      This Affidavit is submitted in support of a Criminal Complaint charging TRICIA

STEELE BOUTROS (“STEELE”) with Wire Fraud, in violation of 18 U.S.C. § 1343 and

Aggravated Identify Theft, in violation of 18 U.S.C. § 1028A. I respectfully submit that this

Affidavit establishes probable cause to believe that STEELE participated in a scheme to defraud

D.R. and V.R., and during and in relation to that scheme, knowingly transferred, possessed, and

used, without lawful authority, a means of identification of another person. I request that the Court

issue an arrest warrant for STEELE, pursuant to Federal Rule of Criminal Procedure 4(a).

                                BACKGROUND OF AFFIANT

       2.      I have been employed as a Special Agent of the Federal Bureau of Investigation

(“FBI”) since September 2018.       I am assigned to a white-collar crime squad at the FBI’s

Washington Field Office. As a federal agent, I am authorized to investigate violations of laws of

the United States and execute search and arrest warrants. Prior to my employment with the FBI, I


                                                  1
         Case 1:19-mj-00264-GMH Document 1-1 Filed 10/24/19 Page 2 of 8



was employed as a Special Agent of the United States Secret Service (“USSS”), where I was

assigned to the Financial Crimes Task Force. During my employment with the FBI and USSS, I

have investigated fraud committed against financial institutions, private businesses, and

individuals. I have investigated financial crimes such as wire fraud, bank fraud, and money

laundering. I have training and experience in the enforcement of the laws of the United States,

including the preparation and execution of search and arrest warrants.

       3.      Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. In the course of the investigation, I have, among other things, interviewed

witnesses and reviewed financial records and public records. Because this Affidavit is submitted

for the limited purpose of establishing probable cause to support an application for an arrest warrant,

it does not contain every fact known by me or the United States. The dates listed in this Affidavit

should be read as “on or about” dates.

                            SUMMARY OF THE INVESTIGATION

       4.      The FBI has been investigating allegations that STEELE has participated in various

schemes to defraud individual victims and businesses in violation of 18 U.S.C. § 1343 (Wire Fraud),

18 U.S.C. § 1344 (Bank Fraud), 18 U.S.C. § 1349 (Conspiracy to Commit Wire Fraud/Bank Fraud),

18 U.S.C. § 1028A (Aggravated Identity Theft), and 18 U.S.C. §§ 1956 and 1957 (Money

Laundering).

       5.      On May 18, 2018, Magistrate Judge G. Michael Harvey of the United States District

Court for the District of Columbia issued a search warrant for information associated with the

domain @steelelegal.org and all associated email accounts, stored at premises controlled by Google

(case number 18-sc-01763).



                                                  2
        Case 1:19-mj-00264-GMH Document 1-1 Filed 10/24/19 Page 3 of 8



         6.     On May 24, 2019, Magistrate Judge Harvey issued a search warrant for Steele’s

 residence, located at 475 K Street, NW, Unit 1103, Washington, DC (case number SW 19-199).

                               INDIVIDUALS AND ENTITIES

       7.      STEELE is an attorney who resides in the District of Columbia. She is licensed to

practice law in the District of Columbia and Texas. She is an active member of the District of

Columbia Bar and is in inactive status with the Texas Bar.

       8.      In October 2016, STEELE registered STEELE LEGAL PLLC (“STEELE LEGAL”)

with the District of Columbia Department of Consumer and Regulatory Affairs. The address for

STEELE LEGAL is 1629 K Street NW, Suite 300, Washington, D.C.

       9.      D.R. and Y.R. are husband and wife. They are victims of STEELE’s fraud. D.R.

and Y.R. do not know STEELE and have no knowledge of STEELE LEGAL.

       10.     On July 28, 2017, STEELE LEGAL applied to lease space at 1629 K Street, NW,

Suite 300, Washington, DC. The application asks for a business name and “personal name(s).”

The personal names listed were Tricia Steele Boutros, D.R., and Y.R.

       11.     On May 29, 2019, FBI agents executed the search warrant for STEELE’s residence

and interviewed STEELE. STEELE stated that STEELE LEGAL was a “cloud-based” law firm

that did not have employees or a payroll system.

       12.     “Chris” is an individual that STEELE communicated with via Google text and chat

messages.

              STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

       A. The Scheme

       13.     In April 2019, the FBI interviewed D.R. D.R. explained that in 2017, he and Y.R.

had their identities stolen. D.R. advised that he was a signatory on Bank of America account ending



                                                   3
        Case 1:19-mj-00264-GMH Document 1-1 Filed 10/24/19 Page 4 of 8



in -5604 (Bank of America account -5604) and JPMorgan Chase account ending in -0589

(JPMorgan Chase account -0589) that had numerous unauthorized ACH withdrawals made from

the accounts. Additionally, there were several fraudulent checks drawn from the accounts made

payable to D.R. and Y.R. These checks were deposited into accounts at other financial institutions

fraudulently opened in their names. As discussed in further detail below, there is probable cause to

believe that STEELE fraudulently opened accounts at Ally Bank, Betterment, and TIAA in the

names of D.R. and Y.R., and transferred or attempted to transfer funds from Bank of America

account -5604 and JPMorgan Chase account -0589 to those accounts.

                                            Ally Bank

       14.       On August 2, 2017, an Ally Bank checking account ending in -0203 (“Ally Bank

account -0203”) was fraudulently opened with Y.R.’s personal information. The address utilized

for the account was 1629 K Street NW, Suite 300, Washington, D.C., the registered address for

STEELE LEGAL.

       15.       On August 3, 2017, an unauthorized check was written from D.R.’s JPMorgan Chase

account -0589 for $4,800 and made payable to Y.R. This check was deposited into Ally Bank

account -0203.

       16.       As previously discussed, D.R. and Y.R. have never met STEELE and have never

heard of her or STEELE LEGAL.

       17.       During STEELE’s interview with the FBI, she stated she was unfamiliar with both

D.R. and Y.R. However, during the execution of the search warrant of STEELE’s residence located

at 475 K Street NW, Unit 1103, Washington, D.C., several checkbooks for Ally Bank account -

0203 were seized.      These checks displayed Y.R.’s name and STEELE’s home address in

Washington, D.C.



                                                 4
            Case 1:19-mj-00264-GMH Document 1-1 Filed 10/24/19 Page 5 of 8



                                         Betterment Account

        18.     On August 2, 2017, the same day that Ally Bank account -0203 was fraudulently

opened with Y.R.’s personal information, a Betterment joint account ending in -8804 (“Betterment

account -8804”) was fraudulently opened with D.R. and Y.R.’s personal information. Betterment

is an online investment company.

        19.     The person opening the account entered the information for D.R.’s Bank of America

account -5604 so that funds could be transferred from Bank of America account -5604 into the

Betterment account via ACH deposit. On August 2, 2017, an unauthorized ACH transfer for $2,000

was initiated from D.R.’s Bank of America account -5604 for deposit into Betterment account -

8804.

        20.     On August 2, 2017, the same day that the fraudulent accounts at Ally and Betterment

were opened, STEELE sent a text message to “Chris” in which she stated that D.R. was her “new

target.” The next day, August 3, 2017, STEELE sent another text message to “Chris” in which she

stated that D.R. “is the most valuable practically speaking b/c I already have a drop and one account

at chase fully profiled and all his family info.” 1

        21.     Your affiant believes that “chase” in STEELE’s text message referred to JPMorgan

Chase Bank based on the fact that, as discussed in paragraph 15, on August 3, 2017, an unauthorized

$4,800 check was written from D.R.’s JPMorgan Chase account -0589 payable to Y.R. and

deposited into Ally Bank account -0203.

        22.     On August 8, 2017, an unauthorized transfer for $40,000 was initiated from D.R.’s

Bank of America account -5604 to Betterment account -8804. That same day, STEELE sent a



        1
         Based on training and experience, your affiant understands a “drop” or “drop account” is
a bank or financial account opened using a third party’s identifying information through which
fraud proceeds are laundered.

                                                      5
         Case 1:19-mj-00264-GMH Document 1-1 Filed 10/24/19 Page 6 of 8



Google chat message to “Chris” stating “i [sic] just have the one betterment [sic] account and [Y.R.]

is the primary and [D.R.] and her have a joint one.” On August 10, 2017, STEELE sent another

Google chat message to “Chris” that stated that she had spoken with Betterment and “convinced

them” that she was D.R.’s wife.

                                         TIAA Accounts

       23.      On August 6, 2017, TIAA received fraudulent account opening applications for an

individual account using D.R.’s personal information, and for a joint account using D.R. and Y.R.’s

personal information. TIAA is a financial services company. The applications for both accounts

listed STEELE’s home address, 475 K Street NW, Unit 1103, Washington, D.C., as the address for

D.R. and Y.R.

       24.      On August 9, 2017, TIAA opened two accounts as a result of the fraudulent

applications, an account ending in -8012 (“TIAA account -8012”) in the name of D.R, and a joint

account ending in -1415 (“TIAA account -1415”) in the name of D.R. and Y.R. Betterment account

-8804 was linked to TIAA account -8012 so that funds could be transferred from TIAA account -

8012 into the Betterment account via ACH deposit.

       25.      On August 9, 2017, STEELE sent a text message to “Chris” stating that “i [sic]

opened up a TIAA account for [D.R.] today.”

       26.      On August 9, 2017, D.R. closed his account with Bank of America account -5604,

due to numerous unauthorized ACH transfers and fraudulent checks written from the account. On

that same day, STEELE sent a text message to “Chris” that D.R. and Y.R. “totally caught on.”

       27.      On August 10, 2017, an ACH transfer for $10,000 was attempted from D.R.’s Bank

of America account -5604 for deposit into D.R.’s fraudulently opened TIAA account -8012.

Because the Bank of America account -5604 was closed, this ACH transfer was reversed on the



                                                 6
           Case 1:19-mj-00264-GMH Document 1-1 Filed 10/24/19 Page 7 of 8



same day it was initiated.

       28.     On August 28, 2017, a $1 check written from the fraudulently opened TIAA account

-8012, payable to STEELE LEGAL, was deposited into the STEELE LEGAL’s PNC business bank

account ending in -4351 (“PNC account -4351”). STEELE is the sole signatory on the account.

       B. Wire Transmission

       29.     The internet protocol (“IP”) address 2 96.231.222.29 was used on August 6, 2017, to

apply to open the TIAA account in the name of D.R. and the joint account in the names of D.R. and

Y.R. The IP address 96.231.220.242 was used on August 9, 2017, to access TIAA accounts -8012

and -1415.

       30.     These two IP addresses belonged to Verizon and were assigned to STEELE’s

residence, 475 K Street NW, Unit 1103, Washington, D.C., on those specified dates. During

STEELE’s interview with FBI agents, STEELE said that she lived alone.

       31.     TIAA does not have a server located in the District of Columbia.

                                CONCLUSIONS OF AFFIANT

       32.     Based on my training and experience, and the information provided in this Affidavit,

your Affiant believes there is probable cause to believe that STEELE knowingly devised, intended

to devise, and participated in a scheme and artifice to defraud and to obtain money and property

from D.R. and Y.R by means of materially false and fraudulent pretenses, representations, and

promises, and that on or about August 6, 2019, in the District of Columbia and elsewhere, for the

purpose of executing the scheme and artifice, did transmit and cause to be transmitted by means of




       2
        An Internet Protocol address is a numerical label assigned to each device connected to a
computer network that uses the Internet Protocol for communication. An IP address serves two
main functions: host or network interface identification and location addressing.

                                                7
        Case 1:19-mj-00264-GMH Document 1-1 Filed 10/24/19 Page 8 of 8



wire communication in interstate commerce writings, signs, signals, and sounds, in violation of 18

U.S.C. § 1343.

       33.       Based on my training and experience, and the information provided in this

Affidavit, your Affiant believes there is probable cause to believe that STEELE, during and in

relation to the scheme described above, in the District of Columbia, knowingly transferred,

possessed, and used, without lawful authority, a means of identification of another person, in

violation of 18 U.S.C. § 1028A.

       34.       As such, I respectfully request that the court issue an arrest warrant for STEELE.


       The statements above are true and accurate to the best of my knowledge and belief.



                                                              ________________________
                                                              Cassidy Clayton
                                                              Special Agent
                                                              Federal Bureau of Investigation


Subscribed and sworn before me on October 24, 2019


___________________________________________
G. Michael Harvey
United States Magistrate Judge




                                                   8
